DETAILED ACTION
	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 26, 2022 has been entered.  Claims 1-3, 5-14, 16-18, 20 and 21 remain pending and under examination.  

Response to Applicant’s Arguments
Any previous prior art rejection that relied on Gambert et al. (US 6,699,202 B1, “Gambert”) to address the claim limitation of a heating element is withdrawn in view of Applicant’s persuasive remarks filed January 26, 2022.  
Additionally, the prior art rejections set forth in the previous Office action wherein the primary reference is Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593) are all withdrawn in favor of newly presented rejections below.

Claims Summary
	Claim 1, and its dependent claims 2, 3 and 5-11, in various embodiments, are directed to a system for aiding in the diagnosis of a physiological abnormality resulting in detectable, measurable variations in contents of breathed air, comprising:
A handheld unit defining an airway including a plurality of sensors adapted to measure a plurality of parameters related to the presence of a physiological 
A control unit remotely (wired or wireless (claims 6 and 7)) connected to the handheld unit including a controller adapted to receive input signals from the handheld unit and remit output signals in response thereto, further including a display adapted to display the output signals to a user in real time during receiving input signals from the handheld unit.
And, a mouthpiece selectively connected to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 8).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway such that the open end is substantially adjacent the first end of the body portion (claim 9).  The support member is a plurality of fins (claim 10) that constrains the filter (claim 11).

An airway defined within the handheld unit.
A plurality of sensors disposed within the airway adapted to measure a plurality of parameters related to the presence of a physiological abnormality and a heating element disposed within the airway to prevent condensation from forming on the plurality of sensors.  The plurality of sensors include an oxygen sensor, a carbon dioxide sensor, a volumetric airflow sensor, a pressure sensor and a thermometer (claim 13), as well as sensors outside of the airway including an ambient temperature sensor, an ambient pressure sensor, and an ambient humidity sensor (claim 14).  In another embodiment, the unit comprises a combination of the sensors (claim 16).
Communication means disposed within the body portion adapted to communicate data in real time with a control unit disposed remotely from the body portion; and,
A mouthpiece selectively connectable to the handheld unit, the mouthpiece including a filter adapted to substantially prohibit the passage of germs into the airway of the handheld unit.  The mouthpiece is substantially a cylindrical body portion defining a passageway, having a first end, a second end, and a support member disposed at a first end of the body portion, and wherein the filter is connected to the support member (claim 17).  The filter comprises a filtration media that is substantially conical and defines an open end and a closed end, disposed within the passageway 
In other embodiments, the unit additionally comprises communications means within the body portion adapted to communicate with a control unit disposed remotely from the body portion via wired means (claim 20) or wireless means (claim 21).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. §103(a) as being unpatentable over Altobelli et al. (US 2007/0185405 A1, filed February 6, 2006, “Altobelli”) in view of Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) and Lehman (US 5,390,668).  The claims are summarized above and correlated with the teachings of the prior art in bold font.
Altobelli discloses a handheld device system for aiding in the diagnosis of a respiratory dysfunction (see paragraph [0042]), comprising an airway and substantially cylindrical mouthpiece through which a patient may breathe in and out, as well as a plurality of internal sensors to analyze the content of the exhaled air (see paragraph [0044] and Figure 1).  The mouthpiece and airway components may be selectively coupled, and themselves are selectively connected to the handheld unit (see paragraph [0075] and Figure 1).  In the airway is a flow bypass channel that is in communication with a volumetric flow sensor (see paragraphs [0046] (claims 2, 5, 13 and 16).  Also included with the device is temperature control means that include a first thermometer, a heating element, and a second thermometer (see paragraph [0051]) for preventing the formation of condensation, controlling humidity of the exhaled air, warming inhaled air, and thus improving the sensitivity of the oxygen sensor and carbon dioxide sensor (see paragraph [0053] and claim 18) (claims 1, 2, 5, 12, 13 and 16).  All of these components are coupled to a controller in real time and for display (see paragraph [0055]), via either wired or wireless communication means (see paragraph [0070]) (claim 6 and 20).  Also disclosed is measurement of ambient air pressure and humidity, in order to determine any effect that those values may have on the gas being measured in the exhaled air, for example (see paragraph [0111]) (claims 3, 5, 14 and 16).
Altobelli does not disclose a control unit that is remotely connected to the handheld unit, since it appears that Altobelli’s device is an all-in-one unit (see Figure 1).  However, it would have been obvious to have equipped Altobelli’s device with the capability to connect with a remote unit, such as a computer as a controller.  Nieman discloses a system for measuring resting metabolic rate and oxygen consumption comprising a handheld device, BodyGem, containing an oxygen sensor, ventilation or volumetric flow sensor (see page 590, left column, first paragraph), and sensors to measure temperature, humidity, and barometric pressure (claims 2 and 13); an attached mouthpiece (see page 589, left column, second paragraph); a control unit contained in the unit that is capable of collecting and displaying data (understood to be input and output) on an LCD on the unit; and can be connected to a computer, which is also control unit for the handheld device BodyGem to be connected to (understood to be “wired”) (see page 589, right column, third paragraph) (claims 6 and 20).  It would have been obvious to have modified (claim 1).  It would also have been obvious to have included the additional sensors from Neiman’s device to determine additional physiological parameters, and an ambient temperature sensor to go with Altobelli’s ambient humidity and pressure sensors to improve sensitivity, with a reasonable expectation of success (claims 2, 3, 5, 13, 14 and 16).
Altobelli and Nieman do not disclose a filter within the mouthpiece.  Lehman, however, discloses a disposable bacteria/virus filter suited for all lung tests (abstract) constrained by fins (column 5, lines 48-55) in the support member of the mouthpiece that is substantially cylindrical (Figure 8) (claims 8, 10, 11 and 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Altobelli so as to add a filter into the mouthpiece (claims 1 and 12).  One would have been motivated to use a filter with a reasonable expectation of success, as taught by Lehman, to collect the bacteria or viruses from the breathed air and prevent from contaminating the sensors in the measuring handheld device.  The open end of the conical filter would logically be placed at the open end, adjacent to the mouthpiece, so that any particles would be caught in the filter at the closest point of contact (claims 9 and 18).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Claims 7 and 21 are rejected under 35 U.S.C. §103(a) as being unpatentable over Altobelli et al. (US 2007/0185405 A1, filed February 6, 2006, “Altobelli”), Nieman et al. (Journal of the American Dietetic Association, 2003, 103(5):588-593, “Nieman”) and Lehman , as applied to claims 1 and 12 above, and further in view of Gollar (US 2004/0138823 A1).  Claims 7 and 21 require connecting the handheld unit and the control unit by wireless means, or communications means for wireless connection.  
The teachings of Altobelli, Nieman and Lehman are outlined above, none of which disclose a wireless means of communication between the handheld unit and the remote controller unit.  Nieman’s device, when connected to a computer, is a wired connection (see page 589, right column, last paragraph).  
Gollar discloses connecting a breath detection apparatus with a computing device via a wireless receiver in electrical communication with the computing device (see page 6, claim 19).   
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of Altobelli/Nieman so as to connect the breath sensing handheld unit to a control unit like the computing device by wireless means, as suggested by Gollar.  One having ordinary skill in the art would have been motivated to make such a modification for purposes of convenience (wireless), with a reasonable expectation of success.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
No claim is allowed.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/STACY B CHEN/Primary Examiner, Art Unit 1648